EXHIBIT 10(l)(5)
 
 
Mr. Carl English
4565 Springbrook Road
Jackson, MI 49201


June 4, 2004




Dear Carl:


I look forward to your joining the executive team at American Electric Power as
our President - AEP Utilities. Your office will be located in Columbus, you will
have responsibility for AEP’s operating companies in eleven states and you will
report directly to me. I’m hopeful you will be available to join us on Monday,
August 2.


Your salary will be $500,000 and will be reviewed annually. You will also
receive 30,000 shares of restricted stock units upon hire. The restricted stock
units will vest, subject to your continued AEP employment, in one-third
increments on the first through the third anniversary of the grant date.


In addition, you will participate in an annual incentive compensation plan with
an incentive target of 65% of your base earnings. Actual annual incentive awards
may range from 0 to 200% of your incentive target and are generally paid by the
middle of March after year-end results are confirmed and awards approved.


You are also eligible to participate in our Long-Term Incentive Plan. This plan
currently provides a mix of stock options and performance shares with the awards
granted toward the end of the year following approval by the Human Resources
Committee of the AEP Board of Directors.


As a key AEP executive you will also be eligible for AEP’s Change-in-Control
Agreement. While this agreement is currently being revised due to a recently
passed shareholders’ proposal, a confirmation letter and the document will be
provided upon revision and approval by the Human Resources Committee of the AEP
Board of Directors.


Human Resources will forward a summary of AEP’s executive benefits and Melinda
Ackerman, SVP - Human Resources, will be in touch to finalize other details of
your employment. In addition to the information provided in the benefits
summary, you will receive 25 days of vacation annually with the 2004 vacation
prorated based upon your hire date.


Please give us a call should you have any questions.


Sincerely,


/s/   Michael G. Morris
 
C: Melinda Ackerman





--------------------------------------------------------------------------------



Mr. Carl English
4565 Springbrook Road
Jackson, MI 49201




June 9, 2004




Dear Carl:


To confirm Melinda Ackerman’s discussion with you of this morning, in addition
to the provisions of my employment offer to you dated June 4, 2004, we will
provide a lump-sum severance payment, less applicable tax withholdings, equal to
your annual base salary in effect on the date of your termination if, for any
reason other than cause, the company terminates your employment with AEP within
three years of your date of hire. Such payment would be conditioned upon your
agreement to release AEP from any and all claims involving your employment with
or termination from AEP.


Also, in recognition of your prior experience, your cash balance account under
the pension plans shall be credited with an amount such that the total credit
under these plans (the AEP Retirement Plan and the AEP Excess Benefit Plan)
shall be the maximum rate permitted under such plans as amended from time to
time (currently 8.5%) on all eligible earnings. Eligible earnings may not
currently exceed the greater of $1,000,000 or two times your base rate,
annually. All other provisions of the two plans as in effect from time to time
shall apply to your participation therein. The specifics of each of the benefit
plans will be provided and reviewed with you by the Human Resources staff.


Please feel free to give us a call should you have any additional questions.


Sincerely,


 
/s/  Michael G. Morris


C: Melinda Ackerman